Citation Nr: 9934865	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Harold S. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to July 
1983.

This appeal arises from a December 1993, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision, which denied the appellant entitlement to 
service connection for hypertension on the basis that new and 
material evidence sufficient to warrant reopening of the 
appellant's claim had not been submitted.

The Board reopened the appellant's claim and remanded it for 
additional development in January 1997.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1979 to 
July 1983.

2.  Competent medical evidence indicates that the appellant 
currently has essential hypertension, which was initially 
manifested as labile hypertension during service.


CONCLUSION OF LAW

Hypertension was incurred during service.  38 U.S.C.A. 
§§ 1101, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the Board finds that all relevant 
evidence has been properly developed and that the duty to 
assist the appellant in developing pertinent facts, as set 
forth in 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant is seeking service connection for hypertension.  
Under pertinent law and VA regulations, service connection may 
be granted if hypertension was incurred or aggravated during 
service, or if hypertension manifested to a compensable degree 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1998).  It is not necessary 
to have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance
of the evidence is against his claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board will first review the appellant's pertinent medical 
history regarding his claim for service connection.

The appellant's January 1979 military enlistment examination 
indicated that he denied any history of high or low blood 
pressure.  His blood pressure was 122/80 at the time, and his 
heart and vascular system was described as normal.

Service medical treatment entries reveal that the appellant's 
blood pressure readings varied from 100-155 systolic over 60-
102 diastolic during service.  A November 1981 entry reports 
that the appellant complained of dizziness of 5 days duration 
and of chest pain of 7 days duration.  His blood pressure was 
132/90.  The examiner assessed dizziness secondary to 
questionable labyrinthitis/questionable elevated blood 
pressure.  December 1982 entries report that a blood pressure 
work-up was indicated following a blood pressure reading of 
138/100.  February 1982 entries reveal that the appellant was 
referred to a dietitian due to "labile hypertension and hyper 
acidity."  The referral indicated that he needed weight 
reduction and a low salt diet.  A February 1983 internal 
medicine entry reports that the appellant complained of 
tension and anxiety, and a history of labile hypertension was 
indicated. 

The appellant's May 1983 military separation examination 
revealed a blood pressure reading of 130/86 and described his 
heart and vascular system as normal.  No complaints or 
findings referable to hypertension were indicated.

A July 1984 Employee Questionnaire was submitted which 
indicates that the appellant reported that he had a history of 
high blood pressure, but denied taking any medication.

Private treatment records from Stuart Circle Hospital, dated 
from May 1986 to May 1987, report that, in addition to 
treatment for other physical complaints, the appellant 
provided a history of high blood pressure with treatment 
during service, for which he received medication.  A diagnosis 
of hypertension was provided in May 1987.  

An April 1987 statement from the appellant's employer 
indicated that the appellant was under no restrictions as far 
as the office was concerned.  It was noted that "[h]e has a 
personal health problem, high blood pressure, which he was to 
have followed up by his private M.D."  An Employer Medical 
Evaluation was to be performed in May 1987 at Stuart Circle 
Hospital.

Private treatment records from Dr. Kip Benyunes, dated in June 
1988, report that the appellant was evaluated for 
hypertension.  He provided a history of treatment for 
hypertension during service, but claimed that he had not been 
treated during the last few years.  The examiner observed that 
the appellant was not significantly overweight and noted that 
he followed a no-added salt diet.  He indicated that he 
thought the appellant needed to be treated, but that he did 
not have any insurance or a prescription plan.  He provided 
the appellant a month's supply of medication samples.

VA treatment records dated from September 1987 to June 1998 
report that the appellant was followed for various physical 
and mental complaints, including hypertension.  A September 
1987 VA treatment report indicates that the appellant had a 
history of hypertension for 4 years.  He denied ever using 
medications or diet to control his hypertension.  His blood 
pressure readings were 140/90 and 148/90.  The examiner 
diagnosed that hypertension was not established.  The 
appellant was advised to watch his weight and salt intake, and 
to monitor his blood pressure frequently.  A treatment entry 
dated in February 1993 reported that the appellant provided a 
history of hypertension since 1982, but claimed that he had 
not been receiving any treatment.  The appellant's blood 
pressure was 186/114 and the examiner diagnosed essential 
hypertension (poorly controlled).  Subsequent entries indicate 
that the appellant felt "better" with medication treatment 
and continued to be followed with medication treatment and 
diet.  A December 1993 entry reveals that his hypertension was 
still uncontrolled and that his medication was increased.  A 
diagnosis of hypertension, essential, was continued in 
November 1994.

At his August 1996 hearing on appeal, the appellant testified 
that he experienced high blood pressure during service.  He 
claimed that he became tired and took medication.  He reported 
that he had remained on medication following service and was 
treated by Dr. Steele from 1983 until he left Petersburg in 
1987.  

An August 1996 response from the office of Richard F. Burke 
Steele, Jr., M.D., reported no record of the appellant.

A VA examination was conducted in October 1998.  The examiner 
reviewed the appellant's medical history and indicated that 
hypertension had been mentioned since 1982.  The examiner 
reported that during the appellant's service, labile 
hypertension was noted and that his blood pressure was 130/86 
when he was discharged.  He observed that the appellant was 
followed with a low sodium diet and medical follow-ups.  The 
appellant was currently taking medication.  The examiner 
reported that, clinically, his cardiac status was stable.  
There was no evidence of any vascular complications or 
murmurs.  The examiner concluded that the appellant does have 
essential hypertension.  He reported that "[t]here is a 
possibility that it was during the service, because on entry 
it was within normal limits, as already mentioned.  I also 
would like to mention that essential hypertension is a 
different primary diagnosis.  Labile hypertension means that 
the patient's blood pressure is not stable, even when being on 
the medications, so in this case the patient does have, once 
again to repeat essential hypertension.  I would also classify 
in my opinion with labile hypertension, which needs constant 
care with the medical doctors and the medication 
adjustments."  

Analysis

As hypertension was not clinically noted when the appellant 
was examined for enlistment into the service, he is entitled 
to the statutory presumption of soundness under 38 U.S.C.A. § 
1132.

After careful review of the appellant's contentions and the 
evidence of record, the Board finds that the intermittently 
elevated blood pressure readings during service, diagnosed as 
labile hypertension, represented the initial manifestation of 
the later diagnosed essential hypertension.  In so finding, 
the Board places emphasis on the appellant's military 
treatment records, which reveal the initial presence of labile 
hypertension; the post service medical records, which reveal 
the existence of essential hypertension, and on the VA 
examiner's opinion which provided a possible link between 
these two conditions.  With application of the benefit of the 
doubt rule, the Board concludes that essential hypertension 
was incurred in service.


ORDER

Service connection for hypertension is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

